WILSON, Justice,
dissenting.
The majority concludes that Mr. Williams failed to provide the jury with legally sufficient evidence to support its award of $50,000 for mental anguish damages in the past resulting from the occurrence in question. Because I believe that a plaintiff who proves he has an objective injury, resulting in a surgery with general anesthesia1 administered, has demonstrated as a matter of law at least a scintilla of evidence on the issue of mental anguish, I respectfully dissent.
The majority cites Parkway Co. v. Woodruff, 901 S.W.2d 434, 444 (Tex.1995), as fundamental authority for its holding. Yet in Parkway, the supreme court said,
.... it is nevertheless clear that an award of mental anguish damages will survive a legal sufficiency challenge when the plaintiffs have introduced direct evidence of the nature, duration, and severity of their mental anguish, thus establishing a substantial disruption in the plaintiffs’ daily routine. Such evidence, whether in the form of the claimants’ own testimony, that of third parties, or that of experts, is more likely to provide the fact finder with adequate details to assess mental anguish claims. Although we stop short of requiring this type of evidence in all cases in which mental anguish damages are sought, the absence of this type of evidence, particularly when it can be readily supplied or procured by the plaintiff, justifies close judicial scrutiny of other evidence offered on this element of damages.
Id. (Emphasis added.)
The court further stated,
Not only is the record devoid of direct evidence of the nature, duration, or severity of the Woodruffs’ mental anguish, there is also no circumstantial evidence other than the fact of the flooding itself to support any award of mental anguish.
Id. at 445. (Emphasis added.)
The problem discussed at length in Parkway, the difficulty in truthfully measuring the extent of mental anguish damages in cases in which there is no objective injury, is not present in this case. The court does not close the door on the circumstantial impact of the injury itself on ascertaining a proper level of mental anguish damages. The supreme court, early in its historical discussion of mental anguish damages, stated,
.... The inherently subjective nature of mental anguish and the concomitant potential for false claims were two of the most commonly cited reasons for skepticism about such claims. Exceptions to the general rule gradually emerged, falling into roughly two categories. Recovery for mental anguish was permitted when the mental suffering was ... accompanied by a physical injury resulting from a physical impact....
Once the threshold requirements of physical injury and impact [are established] ..., recovery of mental an*741guish damages was not hard to justify.
Id. at 442 (citations omitted).
In the same year the supreme court decided Parkway, it also decided State Farm Life Insurance Co. v. Beaston, 907 S.W.2d 480 (Tex.1995), in which it said, citing Parkway,
Courts traditionally have been reluctant to allow recovery of damages for emotional distress without some additional threshold showing, for example, that the mental anguish was accompanied by a physical injury “resulting from a physical impact or was produced by a particularly upsetting or disturbing event.”
Id. at 435; see also City of Tyler v. Likes, 962 S.W.2d 489, 494-95 (Tex.1997) (the supreme court, again citing Parkway, says it “frequently demands direct evidence”); Universe Life Ins. Co. v. Giles, 950 S.W.2d 48, 54 (Tex.1997) (the supreme court continues to use “in most cases” language when discussing the need for direct evidence).
The majority fails to consider in its analysis, notwithstanding the discussion of circumstantial evidence in Parkway, any circumstantial evidence of Mr. Williams’s mental anguish. He had surgery for which he had a general anesthetic. Because the jury found by implication that the surgery was a direct result of Rice’s negligence, I would hold (I believe consistent with Parkway) that the presence of an objective injury requiring a surgery2 and general anesthetic alone is more than a scintilla of evidence upon which Rice’s challenge to the legal sufficiency of the evidence must fail.
In addition, evidence of Mr. Williams’s claim of mental anguish goes beyond the fact of the surgery alone. Mr. Williams thought he faced the prospect of going from self-sufficiency to dependency due to his injury. The loss of self-worth in his own mind is yet another factor added to the surgery that provides the scintilla of evidence necessary to overcome Rice’s legal challenge to the evidence.
Finally, the majority says that, “Because the jury made separate awards for pain and mental anguish, evidence of Williams’s pain is not relevant to Rice’s challenge of the jury’s award for mental anguish.” I respectfully disagree with this statement and conclusion. Pain and mental anguish are generally submitted together and not separately. If the awards had been reversed or combined in this case, I would suggest that the award(s) would have been summarily affirmed even if appealed. A $50,000 award for pain, alone or combined with mental anguish, would probably have been received without objection. Pain and mental anguish go together. I would hold that any evidence of Mr. Williams’s pain is some circumstantial evidence of mental anguish to be considered in determining whether the record provides a scintilla of evidence on the mental anguish issue under the Parkway test.

. The medical records in evidence indicate Mr. Williams was under general anesthesia for two and one-half hours.


. The consent form, signed by Mr. Williams, giving the doctor permission to operate contained warnings of the possibility of death from the anesthesia and from the surgery itself. There were additional warnings given relative to any blood transfusion that may have become necessary. The dangers outlined to Mr. Williams from taking blood included kidney failure, heart failure, hepatitis, and AIDS.